DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 2, 4, and 5 is/are pending.
Claim(s) 3 is/are canceled.

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael G Raucci (Reg. No. 61,444) on 24 November 2021.

The application has been amended as follows:
IN THE CLAIMS:
Please cancel claim 3.
1. A method of producing a lithium-ion battery, comprising at least:
preparing a first lithium-ion battery;
detecting a capacity loss of the first lithium-ion battery; and
performing capacity restoration treatment on the first lithium-ion battery having a detected capacity loss to produce a second lithium-ion battery,
the first lithium-ion battery including at least a positive electrode, a negative electrode, and an electrolyte solution,
the electrolyte solution containing, in advance of the detecting a capacity loss, each of a lithium salt, a solvent, and an additive,
the additive having an oxidation potential,
the oxidation potential being higher than an open circuit potential of the positive electrode in the first lithium-ion battery having a state of charge of 100%,
the capacity restoration treatment involving charging the first lithium-ion battery in such a way that at least part of the additive is oxidized,
the additive consists of a plurality of components,
the plurality of components are different from each other in the oxidation potential,
the plurality of components including 2-methoxynaphthalene.

2. The method of producing a lithium-ion battery according to claim 1, wherein

the plurality of components includes a first part and a second part, 

the capacity restoration treatment involves charging the first lithium-ion battery in such a way that the first part of the plurality of components is oxidized and the second part of the plurality of components is not oxidized.

Allowable Subject Matter
Claim(s) 1, 2, 4, and 5 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
Lin  et al. (CN 102709589 B, hereinafter Lin) discloses a lithium-ion battery comprising at least a positive electrode (see cell, [0031]); a negative electrode (see cell, [0031]); and an electrolyte solution (see cell, [0031]), the electrolyte solution containing a lithium salt, a solvent, and an additive (see electrolyte solution, [0027]), the additive consisting of a plurality of components ([0027], [0063]–[0065]), the plurality of components being different from each other in oxidation potential ([0027], [0063]–[0065]).
Lin does not disclose, teach, or suggest the following distinguishing feature(s):
A lithium-ion battery comprising an electrolyte solution containing an additive consisting of a plurality of components, the plurality of components including 2-methoxynaphthalene.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kita (JP 2000-156243 A) discloses a lithium-ion battery comprising at least a positive electrode; a negative electrode; and an electrolyte solution, the electrolyte solution containing a lithium salt, a solvent, and an additive (see nonaqueous electrolytic solution batteries, [0109]), the additive consisting of 2-methoxynaphthalene (Table 6, [0096]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725